PER CURIAM:
In these consolidated appeals, Lisa Annette Broadnax appeals the district court’s orders: (1) dismissing an appeal from the bankruptcy court for failing to designate the record, as required by Fed. Bankr.R. 8006, and denying her motion for reconsideration and (2) dismissing as untimely another appeal from a bankruptcy court order. We have reviewed the records and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Broadnax v. Veteran Affairs, Nos. CA-04-42-2; CA-03-913-2 (E.D. Va. filed Mar. 9, 2004 & entered Mar. 10, 2004; Apr. 1, 2004; filed Apr. 2, 2004 & entered Apr. 5, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED